Name: 2010/85/: Commission Decision of 9 February 2010 establishing the classes of reaction-to-fire performance for certain construction products as regards cementitious screeds, calcium sulphate screeds and synthetic resin floor screeds (notified under document C(2010) 772) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: construction and town planning;  technology and technical regulations;  environmental policy;  building and public works;  consumption
 Date Published: 2010-02-11

 11.2.2010 EN Official Journal of the European Union L 38/17 COMMISSION DECISION of 9 February 2010 establishing the classes of reaction-to-fire performance for certain construction products as regards cementitious screeds, calcium sulphate screeds and synthetic resin floor screeds (notified under document C(2010) 772) (Text with EEA relevance) (2010/85/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988, on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 20(2) a thereof, Whereas: (1) Directive 89/106/EEC envisages that in order to take account of different levels of protection for the construction works at national, regional or local levels, it may be necessary to establish in the interpretative documents classes corresponding to the performance of products in respect of each essential requirement. Those documents have been published as the Communication of the Commission with regard to the interpretative documents of Directive 89/106/EEC (2). (2) With respect to the essential requirement of safety in the event of fire, interpretative document No 2 lists a number of interrelated measures which together define the fire safety strategy to be variously developed in the Member States. (3) Interpretative document No 2 identifies one of those measures as the limitation of the generation and spread of fire and smoke within a given area by limiting the potential of construction products to contribute to the full development of a fire. (4) The level of that limitation may be expressed only in terms of the different levels of reaction-to-fire performance of the products in their end-use application. (5) By way of a harmonised solution, a system of classes was adopted in Commission Decision 2000/147/EC of 8 February 2000 implementing Council Directive 89/106/EEC as regards the classification of the reaction-to-fire performance of construction products (3). (6) In the case of cementitious screeds, calcium sulphate screeds synthetic resin screed material and floor screeds it is necessary to use the classification established in Decision 2000/147/EC. (7) The reaction-to-fire performance of many construction products and/or materials, within the classification provided for in Decision 2000/147/EC, is well established and sufficiently well known to fire regulators in Member States that they do not require testing for this particular performance characteristic. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The construction products and/or materials which satisfy all the requirements of the performance characteristic reaction-to-fire without need for further testing are set out in the Annex. Article 2 The specific classes to be applied to different construction products and/or materials, within the reaction-to-fire classification adopted in Decision 2000/147/EC, are set out in the Annex to this Decision. Article 3 Products shall be considered in relation to their end-use application, where relevant. Article 4 This Decision is addressed to the Member States. Done at Brussels, 9 February 2010. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 40, 11.2.1989, p. 12. (2) OJ C 62, 28.2.1994, p. 1. (3) OJ L 50, 23.2.2000, p. 14. ANNEX The tables set out in this Annex list construction products and/or materials which satisfy all of the requirements for the performance characteristic reaction-to-fire without need for testing. Table 1 Classes of reaction-to-fire performance for cementitious screeds and calcium sulphate screeds Product (1) Maximum layer thickness (mm) Organic content (% in weight) Class (2) Cementitious screeds according to EN 13813 30 < 20 E Calcium sulphate screeds according to EN 13813 Table 2 Classes of reaction-to-fire performance for synthetic resin floor screeds Product (3) Maximum layer thickness (mm) Organic content (% in weight) Class (4) Unfilled synthetic resin floor screeds with binder made of epoxy resin or polyurethane resin or polymethylmethacrylates resin or vinylester resin in accordance with EN 13813 4 100 E or Efl Filled synthetic resin floor screeds with binder made of epoxy resin or polyurethane resin or polymethylmethacrylates resin or vinylester resin and filled with mineral aggregates in accordance with EN 13813 10 < 75 Filled synthetic resin floor screeds scattered with silica sand with binder made of epoxy resin or polyurethane resin or polymethylmethacrylates resin or vinylester resin and filled with mineral aggregates in accordance with EN 13813 10 < 75 (1) Mounted on a substrate of at least class D-s2,d0 with minimum thickness 12 mm and with minimum density 680 kg/m3. (2) Class E as provided for in Table 1 of the Annex to Commission Decision 2000/147/EC when the screed is used as underlying layer. (3) Mounted on a substrate of at least class A2-s1,d0 with minimum thickness 6 mm and with minimum density 1 800 kg/m3. (4) Class E as provided for in Table 1 of the Annex to Commission Decision 2000/147/EC when the screed is used as underlying layer, or Class Efl as provided for in Table 2 of the Annex to Commission Decision 2000/147/EC when the screed is used as wearing layer.